347 S.W.3d 185 (2011)
STATE of Missouri, Respondent,
v.
Marvin D. BUTLER, Appellant.
No. ED 95305.
Missouri Court of Appeals, Eastern District, Division Four.
September 6, 2011.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J, LAWRENCE E. MOONEY, J, and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Marvin Butler (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis entered after a bench trial where the trial court found Defendant guilty of one count of second-degree assault and one count of armed criminal action. Defendant contends that the trial court: (1) erred in denying his motions for a continuance, to terminate counsel, and to reduce his bond; and (2) abused its discretion in failing to allow him to present a closing argument.
We have reviewed the briefs of the parties and the record on appeal and find that no error appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).